      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 1 of 32 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TROY BUCCINI and MICHAEL                )
STARY,                                  )
Plaintiffs;                             )
                                        )
v.                                      )      Case No.
                                        )      JURY TRIAL DEMANDED
THE CITY OF AURORA,                     )
ILLINOIS, a municipal corporation;      )
AURORA POLICE OFFICERS                  )
MICHAEL CARRASCO, REYNALDO )
RIVERA; and SGT. JAMES                  )
BOATMAN, all in their                   )
individual and official capacities; and )
Defendants.                             )

      COMPLAINT FOR CIVIL RIGHTS VIOLATIONS, INJUNCTIVE RELIEF,
     DECLARATORY JUDGMENT, BREACH OF CONTRACT, AND DAMAGES

       Plaintiff, by his undersigned counsel, complains against Defendants as

follows:

1.     This is a civil rights action involving federal questions under the United States

Constitution, particularly the First and Fourteenth Amendments, and the Civil Rights

Act of 1871, 42 U.S.C. §1983, challenging the actions of Defendant City of Aurora,

Illinois (hereafter, “Aurora”) and its agents, Officers Carrasco, Rivera, and Sgt.

Boatman, with respect to Plaintiffs’ expressive activities on the public easement

which passes in front of the Planned Parenthood abortion facility in Aurora.

Plaintiffs seek a declaration that the Defendant Officers actions in seizing and

arresting them while they peacefully sidewalk counseled prospective abortion

patients on the public easement violated the First and Fourth and Fourteenth

Amendments to the United States Constitution, as well as breaching a settlement
     Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 2 of 32 PageID #:2




agreement made on behalf of said anti-Planned Parenthood sidewalk counselors

back in 2010, and Plaintiffs seek a permanent and preliminary injunction prohibiting

Aurora and its police from doing such acts again.

2.       In addition to declaratory and injunctive relief, Plaintiffs seek damages for the

past violations of their First, Fourth, and Fourteenth Amendment rights.

3.       Plaintiff Troy Buccini is a resident of Elwood, Illinois (Will County). Plaintiff

Michael Stary is a resident of Downers Grove, Illinois (DuPage County).

4.       Defendant City of Aurora is an Illinois municipality which sits in DuPage, Will,

Kane, and Kendall Counties. The Defendant police officials were employed by and

agents of the City of Aurora at the time of the events at issue in this case.

5.       Jurisdiction and Venue are proper in this district pursuant to 28 U.S.C. §

1391(b) because the Parties all are situated and reside in this district and all of the

acts described in this Complaint occurred in this district.

6.       This Court has original jurisdiction over these federal claims pursuant to 28

U.S.C. §§ 1331 and 1343.

7.       This Court has supplemental jurisdiction over the state law claims made

herein            pursuant           to        28          U.S.C.           §         1367.

8.       This Court has authority to award the requested damages pursuant to 28

U.S.C.     §   1343;   and   costs   and   attorney’s   fees   under   42   U.S.C.   §1988.

9.       On September 26, 2015, Plaintiffs went to the public easement in front of

Planned Parenthood intending to sidewalk counsel prospective abortion patients,

hand out Christian pro-life literature, and engage in conversation with willing

persons entering the abortion clinic about the scientific, physical, and emotional
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 3 of 32 PageID #:3




dangers and evil of abortion, as well as the Biblical basis for such moral beliefs

against abortion.

10.    Soon after Plaintiffs began this, the Defendant Officers Carrasco, Rivera, and

Sgt. Boatman arrested the Plaintiffs for trespass, claiming they had no right to be on

the public easement, and they were transported to jail.

11.    Such arrest was in violation of the Settlement Agreement (SA) made between

representative pro-life organizations and the City of Aurora in 2010, in a case litigated

before this Court, namely Case No. 2001-CV-4803, FOX VALLEY FAIVIILIES

AGAINST           PLANNED    PARENTHOOD,          an      unincorporated    association,

PRO-LIFE ACTION LEAGUE, INC., an Illinois not-for-profit corporation, and ERIC

SCHEIDLER, vs. CITY OF AURORA, a municipal corporation, said SA stating in

pertinent part:

(page 5) “[b]efore a party brings any action to the Court, the grievant shall provide the
other party with a written statement of the grievance and allow seven (7) calendar
days for resolution of the problem, unless there is an emergency requiring immediate
court relief. No court action shall be commenced until after the seven (7) day period
has concluded. If, following the initiation of court action and before the Court enters
a ruling, the grievance is resolved between the parties, the grievant shall withdraw the
court action with each side assuming its own costs.”

9.     Section V of the SA states as follows:

“The following procedures shall be followed on the occasions in which viable
complaints of local ordinance violations are raised against anti-Planned Protesters,
anti-abortion counselors or prayer vigil participants:
A. If the individual against whom a complaint is raised has no serious criminal
history, then the complaint will be treated as a local ordinance violation.
B. A complaint shall be subject to the grievance procedures set forth in Section III of
this Agreement and no citation will be issued pending the outcome of the grievance
process.
C. The liaisons and party representatives shall convene a meeting within seven days
of the alleged ordinance violation in order to attempt to resolve the matters that
resulted in the issuance of a complaint.”
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 4 of 32 PageID #:4




And on page 12 of the SA:

“The City agrees that it will not arrest anti-Planned Parenthood protesters or anti-
abortion counselors or prayer vigil participants for trespassing on the Planned
Parenthood side of the access road—an area running from the west side of Oakhurst
Drive to the northwest corner of the property owned by Planned Parenthood—absent
direction from proper authority (over the private property of the common areas)."

The SA is attached to this Complaint as Exhibit 1.

10.    Plaintiffs were relentlessly prosecuted over the course of five (5) years by the

City of Aurora, which refused to settle or dismiss the case even when confronted

with the SA during the course of said proceedings.

11.    The City and the Defendant Officers violated the agreement when the

Defendant Officers arrested Buccini and Stary for allegedly trespassing in violation

of Aurora Ordinance 29-93 while engaged in protesting at the Planned Parenthood

facility, rather than engaging in the grievance procedures outlined in Sections III and

V of the SA.

12.    The City and the Defendant Officers violated the agreement when the

Defendant Officers prosecuted Buccini and Stary in court over the course of four

years, and then appealing when the charges were dismissed by the trial court, for

allegedly trespassing in violation of Aurora Ordinance 29-93 while engaged in

protesting at the Planned Parenthood facility, rather than engaging in the grievance

procedures outlined in Sections III and V of the SA.

13.    Next, the City violated the SA when it would not allow Buccini and Stary to

protest and sidewalk counsel on the access road (public easement) which passes in

front of Planned Parenthood to get from the public street to the shopping complex.
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 5 of 32 PageID #:5




14.    Page 12 of the Agreement states: “The City agrees that it will not arrest anti-

Planned Parenthood protesters or anti-abortion counselors or prayer vigil

participants for trespassing on the Planned Parenthood side of the access road—an

area running from the west side of Oakhurst Drive to the northwest corner of the

property owned by Planned Parenthood—absent direction from proper authority

(over the private property of the common areas).”

15.    As the video links of the incidents giving rise to the arrest shows (links below),

both Buccini and Stary are and were “anti-Planned Parenthood protesters or anti-

abortion counselors or prayer vigil participants” and were “on the Planned

Parenthood side of the access road,” and thus covered by the SA. In arresting them

in this matter for being on the Planned Parenthood side of the access road, the City

has violated the agreement.

16.    And as the citation states, the complainant was the arresting officer, Rivera,

and not any representative of Planned Parenthood or the other owner of the access

road, so Officers Rivera and Carrasco had no “direction from proper authority (over

the private property of the common areas” to arrest Buccini and Stary for trespass

when they were on the Planned Parenthood side of the access road. At no time did

any “owner or occupant” of Planned Parenthood notify Defendants that they were

unlawfully on their private property. Only the arresting officer made this claim, as

video evidence taken at the time in question shows.

                          FIRST CAUSE OF ACTION
Violation of the rights of Freedom of Religion, Speech and of the Press Under
        the First Amendment to the U.S. Constitution: All Defendants
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 6 of 32 PageID #:6




17.    Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1-16 above.

18.    The public ways and sidewalks where Plaintiffs were, and from which they

were told to leave, being a public easement, constitute a traditional public forum.

19.    Plaintiffs’ pro-life political and religious speech lies at the core of the First

Amendment.

20.    Defendants’ directives against Plaintiffs’ religious speech on the public

sidewalk, and disparaging of the same based on its content, and retaliation against

Plaintiffs for asserting their rights, violates the First Amendment on its face and as

applied because it prohibits speech and expressive activities of Plaintiff and third

parties not before the Court in the allegedly restricted areas, which are traditional

public fora.

20.    Insofar as the Defendants are trying to restrict all speech on public easements,

such a directive is overbroad on its face and as applied because it prohibits speech

on all public easements, even those that have had no expressive activities or

difficulties of any kind in the past or that are unrelated to abortion.

21.    The Defendants’ directive is overbroad on its face and as applied because it

prohibits most First Amendment protected leafleting and sidewalk counseling, which

is directed towards recipients who have not refused consent.

22.    Because the aforementioned directive is an unconstitutionally overbroad

restriction on expressive activity, it restricts more speech than necessary to achieve

any governmental interest.
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 7 of 32 PageID #:7




23.    The directive is an unconstitutional content-based restriction on speech

because it targets certain categories of speech; that is, passing a leaflet or handbill,

displaying a sign, or engaging in oral protest, education, or counseling against

abortion.

24.    The directive is an unconstitutional content- and viewpoint-based restriction,

because it was applied so as to restrict pro-life speech.

25.    The directive discriminates on its face and as applied against Plaintiffs and

others by prohibiting them from engaging in speech and other expressive activities in

traditional public fora based solely upon the pro-life content and viewpoint of their

speech.

26.    The directive is an unconstitutional content- and viewpoint-based restriction

on expression because it requires government officials, pursuant to unbridled

discretion, to determine what speech and speakers within Aurora are restricted on

public sidewalks.

27.    The directive is an unconstitutional content-based restriction on expression

because it unlawfully discriminates based on the content of the message conveyed.

Public expression concerning labor relations free of government regulation under the

Illinois Labor Dispute Act, 820 ILCS 5/1 – 1.5, and therefore speech related to labor

relations is exempted, while speech related to abortion is severely restricted.

28.    No compelling, substantial, or even legitimate governmental interest exists to

justify the directive’s restrictions on speech in traditional public fora.
       Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 8 of 32 PageID #:8




29.     The directive is not the least restrictive means to accomplish any permissible

purpose sought to be served by Aurora, and it restricts substantially more speech

than necessary.

30.     The directive is not narrowly tailored to serve any asserted interest of Aurora.

31.     Plaintiffs’ effective communication of their message requires a personal

approach to persons on the public ways, in this case a public easement, and the

directive completely forecloses this method of communication.

32.     Plaintiffs have no adequate remedy at law for the violation of their federal

constitutional rights.

        WHEREFORE, Plaintiffs respectfully request the Court to grant the relief set

forth hereinafter in the prayer for relief.

                         SECOND CAUSE OF ACTION
      Violation of Due Process under the Fourteenth Amendment to the U.S.
                          Constitution: All Defendants

33.     Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1- 32 above.

34.     The Defendants’ directive against Plaintiff’s presence and speech on the

public sidewalk is an unconstitutionally vague restriction on speech on its face and

as applied because it fails to adequately advise, notify, or inform persons subject to

prosecution under its terms of its requirements, including the requirement as to what

activities constitute an unlawful approach to persons (many of whom are willing to be

approached) and what is a public easement.
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 9 of 32 PageID #:9




35.    The directive is an unconstitutionally vague restriction on speech on its face

and as applied because it fails to provide fair notice and warning to individuals as to

when and under what circumstances the consent requirement applies and is satisfied.

36.    The directive is unconstitutionally vague because it lacks any standards or

criteria to guide those charged with enforcing it and thus gives government officials

unbridled discretion to determine which speech activities are, and which are not,

permissible.

37.    The directive is an irrational and unreasonable policy, which imposes irrational

and unreasonable restrictions on the exercise of Plaintiff’s constitutional rights.

35.    Aurora does not have a compelling, or even rational, reason to prevent Plaintiff

from engaging in his constitutionally protected speech and expressive activities.

36.    The directive violates Plaintiff’s due process rights on its face and as applied

in violation of the Fourteenth Amendment to the United States Constitution.

       WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.

                         THIRD CAUSE OF ACTION
  Violation of the Fourth Amendment to the U.S. Constitution: False Arrest,
         Unlawful Detention, Malicious Prosecution: All Defendants

37.    Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1- 36 above.

38.    Defendants illegally seized the Plaintiffs and detained them in jail, and without

probable cause or reasonable suspicion to believe they were committing a crime, in

light of the Settlement Agreement and the First Amendment as it pertains to public

easements.
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 10 of 32 PageID #:10




39.     The Defendant Officers at all times relevant hereto, were employed as police

officers by the City of Aurora, and were on duty and acting within the course and

scope of their employment as a police officers.

40.     Defendants, under color of state law, maliciously and in bad faith caused

Plaintiffs to be prosecuted for criminal trespass (Circuit Court of Kane County Case

Nos. 2015-OV-002276 and 2016-OV-2217, in violation of their Fourth and Fourteenth

Amendment rights.

41.     The proceedings terminated in Plaintiffs’ favor, the charges having been

dismissed on a direct finding after full trial on the merits, and upon Plaintiff’s Motion

to Reconsider, and the Illinois Appellate Court, Second District upheld the dismissal

in Case Nos. 2-20-0072 and 2-20-0073, on September 24, 2020.

42.     Defendants’ actions violate Plaintiff’s Fourth Amendment rights facially and

as applied.

        WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.

                            FOURTH CAUSE OF ACTION
                                    Battery

43.     Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1-42 above.

44.     Defendants commenced and continued judicial proceedings against the

Plaintiffs.

45.     The proceedings terminated in Plaintiffs’ favor, the charges having been

dismissed on a direct finding after full trial on the merits, and upon Plaintiff’s Motion
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 11 of 32 PageID #:11




to Reconsider, and the Illinois Appellate Court, Second District upheld the dismissal

in Case Nos. 2-20-0072 and 2-20-0073, on September 24, 2020.

46.       Defendants lacked probable cause to maintain the proceedings, in light of the

SA and the First Amendment as it pertains to public easements.

47.       The Defendants acted with malice in commencing and maintaining the

proceedings against Plaintiffs, as evidenced by their willful disregard of the SA and

relentless pursuit of said proceedings against Plaintiffs over the course of five (5)

years.

48.       Said malicious prosecution caused damages to Plaintiffs including attorneys’

fees and multiple trips to court, and a chill on their exercise of First Amendment

rights.

          WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.

                             FIFTH CAUSE OF ACTION
                   Breach of Settlement Agreement: All Defendants

49.       Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1-48 above.

50.       The SA is a valid and enforceable contract between Defendants and

representative Plaintiffs in this Court’s Case No. 2007-CV-4803, resolving the case

and causing each or the parties to release their claims pending at the time of

settlement.

51.       Plaintiffs in the instant case are intended third-party beneficiaries of the SA,

as evidenced by the following section on page 12:
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 12 of 32 PageID #:12




“The City agrees that it will not arrest anti-Planned Parenthood protesters or anti-
abortion counselors or prayer vigil participants for trespassing on the Planned
Parenthood side of the access road—an area running from the west side of Oakhurst
Drive to the northwest corner of the property owned by Planned Parenthood—absent
direction from proper authority (over the private property of the common areas)."

52.      Defendants breached the above section of the SA by arresting Plaintiffs, who

are “anti-Planned Parenthood protesters… anti-abortion counselors…[and] prayer

vigil participants” who were lawfully on the public easement in question when they

were arrested for criminal trespass.

53.     The Agreement further states on pages 13—1 4 that before any citations can be

issued with respect to anti—Planned Parenthood protesters on the Planned

Parenthood side of the access road, the grievance process (discussed above) must

first be exhausted. Again, this was not done, which constitutes a breach of the SA on

the part of Defendants.

54.     Plaintiffs performed their obligations under the contract by seeking,

unsuccessfully, to follow the grievance procedure; Defendants declined to submit to

said grievance procedure and continued to prosecute Defendants even after being

confronted with the SA by Plaintiffs, even up to and including appealing the trial

court’s dismissal of the criminal trespass charges against Defendants.

55.     Said breach of the SA caused damages to Plaintiffs including attorneys’ fees

and multiple trips to court and a chill on their exercise of First Amendment rights.

        WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 13 of 32 PageID #:13




        WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.

                           SIXTH CAUSE OF ACTION
                    Local Government Immunity: City of Aurora

56.     Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1- 55 above.

57.     The acts of the Defendant-Officers described in the above claims were willful

and wanton, and committed in the scope of employment.

58.     Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102, Defendant City

of Aurora is liable for any judgments in this case arising from the individual

Defendants’ actions.

        WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set

forth hereinafter in the prayer for relief.

                        SEVENTH CAUSE OF ACTION
               Unconstitutional Policy and Custom: City of Aurora

59.     Plaintiff re-alleges and incorporate by reference the allegations in paragraphs

1- 56 above.

60.     The acts of the Defendant-Officers described in the above claims were

committed under color of law and pursuant to a policy and custom of violating the

First, Fourth, and Fourteenth Amendment rights of Plaintiffs, as evidenced by

patterns of said violations, to wit, arrests of other “anti-Planned Parenthood

protesters… anti-abortion counselors…[and] prayer vigil participants” who were

lawfully on the public easement in question when they were arrested for criminal
      Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 14 of 32 PageID #:14




trespass, and threatening others into giving up their First Amendment rights to

protest, pray, or sidewalk counsel on the public easement.

61.     In addition, the acts of the Defendant-Officers described in the above claims

were committed under color of law and pursuant to a policy and custom of violating

the First, Fourth, and Fourteenth Amendment rights of Plaintiffs, as evidenced by

policy makers of the City of Aurora declining to engage in the grievance process

outlined in the SA, and declining to settle the criminal cases and dismiss the criminal

trespass charges against Plaintiffs, and persisting in prosecuting plaintiffs even to

the point of appealing the dismissal of the criminal cases.

                                      CONCLUSION

        WHEREFORE, Plaintiff demands judgment against all Defendants as well as

compensatory, nominal, and exemplary damages and attorney’s fees pursuant to 42

U.S.C. §1988 and any and all other applicable statutory provisions, and for any and all

other relief this Court deems just.

PLAINTIFFS DEMAND TRIAL BY JURY.


                               Respectfully submitted,
                                 s/Jason R. Craddock
                                  Jason R. Craddock
                                    Attorney at Law
                              2021 Midwest Rd., Ste. 200
                                  Oak Brook, IL 60523
                                  Phone: 708-946-4973
                           Email: craddocklaw@icloud.com
                             or cradlaw1970@gmail.com
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 15 of 32 PageID #:15




     Exhibit 1
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 16 of 32 PageID #:16




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

FOX VALLEY FAMILIES AGAINST                  )
PLANNED PARENTHOOD, an                       )
Unincorporated association,                  )
PRO-LIFE ACTION LEAGUE, INC., an             )
Illinois not for profit corporation,         )
and ERIC SCHEIDLER,                          )      Case No. 07 C 4803
                                             )
                      Plaintiffs,            )
                                             )      Judge Kendall
       v.                                    )
                                             )
THE CITY OF AURORA,                          )
ILLINOIS, a Municipal corporation,           )
                                             )
                      Defendants.            )

                           SETTLEMENT AGREEMENT

       Plaintiffs, FOX VALLEY FAMILIES AGAINST PLANNED PARENTHOOD,

the PRO-LIFE ACTION LEAGUE, INC. and ERIC SCHEIDLER, by and through their

attorneys, Thomas Brejcha and Peter Breen of the THOMAS MORE SOCIETY, a public

interest law firm, and Jason R. Craddock, Attorney at Law (collectively the “Plaintiffs”),

and Defendant, the CITY OF AURORA (the “City” or “Aurora”), by and through its

attorneys, KLEIN, THORPE AND JENKINS, LTD., enter into the following Settlement

Agreement, and state as follows:

                                      RECITALS

       A.      WHEREAS, the parties mutually recognize the fundamental interests that

motivate their actions in this matter: to wit, Plaintiffs’ interest in protecting and

exercising their First Amendment rights to free speech and assembly and in assuring that

women and girls facing a choice whether or not to abort their pregnancy have information



                                            1
 Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 17 of 32 PageID #:17




about and access to real alternatives to abortion, and the City’s obligations and

responsibilities to all its citizens to promote public safety and order and to protect

property rights, along with the use and quiet enjoyment of those rights, and to protect the

citizens’ right to exercise their First Amendment rights as well as their right to choose

whether or not to have abortions;

          B.    WHEREAS, the parties mutually recognize that the legal right to choose

whether or not to abort a pregnancy touches deeply held religious, moral, personal and

political convictions, the advocacy and exercise of which is protected against undue

burdens under the United States Constitution, and that the right to free speech, free

assembly and free exercise of religion are also protected under the United States

Constitution;

          C.    WHEREAS, the parties mutually recognize that Aurora is a large and

growing municipality with a widely diverse population and that the City’s governing

ordinances and policies must be applied and enforced to address the wide range of

interests and needs that characterize Aurora’s citizens without bias or discrimination as to

race, creed, color, religion or social, moral or political viewpoint;

          D.    WHEREAS, the parties mutually recognize and commit to the proposition

that principles of civility and respect for the well-being of the community should guide

the relations between the parties;

          E.    WHEREAS, the parties mutually seek to avoid the expense, risk,

uncertainty, stress and delay that litigation of this matter to trial and judgment would

entail;




                                              2
 Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 18 of 32 PageID #:18




       THEREFORE, the parties agree to settle and fully and completely resolve the

disputes between them in this lawsuit – while specifically excluding disputes related to

Frachey, et al., v. Planned Parenthood of Illinois, et al., DuPage Co. Circuit Court, Nos.

2008 MR 261 & 2008 MR 1624, in which Fox Valley Families Against Planned

Parenthood and the City are opposing parties – by entering into a Settlement Agreement

(the “Agreement”), the terms, conditions and provisions of which are set forth as follows:

I.     AMENDMENT OF CITY ORDINANCES

       The City recognizes that its governing ordinances as written and as applied should

not violate the fundamental rights of its citizens to freedom of expression and assembly.

In order to ensure the protection of these fundamental rights to all Aurora citizens, the

City agrees to amend City of Aurora Code §27-7 and § 29-24. As part of the amendment

process, the City will provide Plaintiffs and/or a representative or agent the opportunity to

review and comment on drafts of the revised ordinances prior to enactment of the

amended provisions by the Aurora City Council. The fact that the City will amend § 27-

7 and § 29-24 does not and shall not be construed as an admission by the City that these

ordinances in their present, non-amended form are unconstitutional as written or as

implemented. Enforcement of these ordinances will be suspended pending enactment of

amended ordinances. Plaintiffs reserve the right to challenge any new ordinances if

agreement cannot be reached as to their scope and content. Meanwhile, signs banning

any “picketing or protesting” in front of residences shall be removed forthwith.

II.    TRAINING

       The City recognizes that one way to promote both understanding and protection

of the First Amendment freedom of speech and freedom of assembly rights of all its



                                             3
 Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 19 of 32 PageID #:19




citizens, including citizens involved in demonstration activities concerning the Planned

Parenthood facility at 3051 East New York Street in Aurora, is to provide training to its

employees, particularly Aurora Police Department officers, whose duties bring them into

contact with citizens on a regular basis. In order to provide ongoing training pertaining to

citizens’ rights to freedom of speech and assembly and non-discriminatory law

enforcement with respect to political viewpoints, the City shall take the following steps:

       A.      Make training on issues regarding First Amendment rights and non-
               discriminatory law enforcement with respect to political viewpoints a
               standard part of the annual training required of each full-time sworn
               officer in the Aurora Police Department;

       B.      Ensure that training on First Amendment rights and non-discriminatory
               law enforcement with respect to political viewpoints is provided by a
               member of the Aurora Police Department or by an individual selected by
               the City who is fully qualified to instruct police officers in the protection
               of citizens’ First Amendment rights;

       C.      Invite Plaintiffs to make suggestions for experts in the area of law
               enforcement and First Amendment rights with whom the City may consult
               regarding the content of the training; and

       D.      Plaintiffs may review and challenge the legal content of the training
               materials that will be used for the training on First Amendment rights
               provided to Aurora Police Department officers.

III.   GRIEVANCE PROCEDURES

       The parties believe that one way to promote civility and mutual respect for their

interests is through the establishment of a protocol that will be used to air grievances

when they arise.    This grievance protocol will provide a mechanism for collecting

accurate information when an allegation arises that the actions of a representative of

either party threaten mutually recognized interests. Additionally, the protocol will allow

for the prompt and direct communication between representatives of the parties so that

misunderstanding can be minimized and effective remedial measures will be


                                             4
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 20 of 32 PageID #:20




implemented that respond to alleged grievances.      The protocol shall consist of the

following:

       A.    Liaisons

             Plaintiffs and Defendant each shall designate a representative to whom
             concerns about violations of the Agreement will be communicated, with a
             copy sent to legal counsel. Upon receiving a report of an Agreement
             violation, the liaison shall have three (3) business days to investigate the
             allegations and report to the party raising the allegation the results of the
             inquiry, which may be extended, if necessary, by mutual consent.

       B.    Status Meetings

             Representatives of the parties shall meet within fourteen (14) days
             following the execution of this Agreement and thereafter on a quarterly
             basis to assess the status of compliance with the terms of the Agreement,
             and on other occasions as needed. Participants in the status meetings shall
             include a senior officer of the Aurora Police Department, a senior
             representative of the Aurora city government, a leadership representative
             of the Fox Valley Families Against Planned Parenthood, and the two
             designated party liaisons. Status meetings provide a non-exclusive means
             for the parties to discuss reported violations of the Agreement, to give
             notice of upcoming events (e.g., a large rally Plaintiffs plan to stage at the
             site of the Planned Parenthood facility), and to maintain a means of
             communication between the parties to the Agreement.

       C.    Dispute Resolution and Court Involvement

             The parties believe that Court involvement should be necessary only in the
             resolution of extreme and intractable problems. Before a party brings any
             action to the Court, the grievant shall provide the other party with a
             written statement of the grievance and allow seven (7) calendar days for
             resolution of the problem, unless there is an emergency requiring
             immediate court relief. No court action shall be commenced until after the
             seven (7) day period has concluded. If, following the initiation of court
             action and before the Court enters a ruling, the grievance is resolved
             between the parties, the grievant shall withdraw the court action with each
             side assuming its own costs.

       D.    Confidentiality

             The parties agree that with regard to discussions that occur between them
             pursuant to this Settlement Agreement, that if the parties mutually agree
             that particular discussions should be confidential, these designated


                                           5
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 21 of 32 PageID #:21




               discussions shall be confidential.        Absent mutual agreement that
               confidentiality will pertain, discussions between the parties shall be non-
               confidential and public.

IV.    DEMONSTRATION AND COUNSELING ACTIVITY AT AND IN THE
       VICINITY OF 3051 EAST NEW YORK STREET

       The Planned Parenthood facility is located at 3051 East New York Street. Three

public thoroughfares – East New York Street, Eola Street and Oakhurst Drive – are in the

immediate vicinity of the Planned Parenthood facility. East New York Street is one

block north of the Planned Parenthood facility and runs east to west. Eola Street is

approximately ½ mile west of the Planned Parenthood facility and runs north to south.

Oakhurst Drive runs north to south and is adjacent to the east side of the property on

which the Planned Parenthood facility is located. Eola Street and Oakhurst Drive form

the east and west boundaries and East New York Street is the northern boundary for a

shopping center with a number of commercial establishments, including a Dominick’s

grocery store and a Blockbuster video rental store.

       The parties recognize Plaintiffs’ rights to express and advocate their views

regarding the presence of the Planned Parenthood facility at 3051 East New York Street

in Aurora and to offer advice and counsel to persons who may enter or exit that facility

for any reason. The parties also recognize the City’s obligation to all Aurora citizens to

maintain public safety and order and to protect property rights and the use and quiet

enjoyment of those rights. Plaintiffs have indicated that three types of demonstration

activities concerning the Planned Parenthood facility will be staged: daily protest, prayer,

and/or counseling activities (“daily vigils”); monthly events; and larger advertised rallies

that will occur approximately four times a year (“advertised events”). Public sidewalks,

parkways and/or bike paths are adjacent to East New York Street, Eola Street and


                                             6
 Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 22 of 32 PageID #:22




Oakhurst Drive. The parties agree that all demonstration activity that occurs in the area

shall take place on the public sidewalks, parkways and bike paths. No demonstration

activity shall take place on any privately owned property, residential or commercial, in

the area unless property owners consent thereto. The City will observe the plaintiffs’

constitutional rights to use public sidewalks and rights of way equally as for any other

citizens.

        In order to balance Plaintiffs’ First Amendment rights and the City’s duties and

responsibilities to its citizens, the parties agree that the following set of principles shall

apply to the demonstration, prayer and sidewalk counseling activities at and in the

vicinity of 3051 East New York Street:

        A.      Demonstration, Prayer and Sidewalk Counseling Activity Occurring
                On A Daily Basis

        The parties recognize that certain forms of demonstration activity will take place

in the area on a daily basis. The parties agree that the following guidelines shall apply to

these daily vigil activities:

                1.      The City recognizes that plaintiffs will engage in demonstration,
                        prayer and sidewalk counseling activities that include, but are not
                        restricted to, sidewalk counseling, prayer, handbilling to persons
                        (in or outside of vehicle) to the extent that such handbilling
                        activities do not impede traffic and cause a risk to public safety,
                        and individual protesters carrying signs. Therefore, notice to the
                        City of these daily vigil activities is not necessary. Plaintiffs
                        expect 4 to 10 individuals to engage in daily vigil demonstrations
                        at any time. If Plaintiffs know or reasonably expect in advance
                        that a daily vigil demonstration will involve more than 10
                        individuals, Plaintiffs will notify the Aurora Police Department.

                2.      The parties agree that the daily vigil activities will take place on
                        the sidewalk and parkway that run from the corner of East New
                        York Street and the west side of Oakhurst Drive to the southeast
                        corner of the Planned Parenthood property, subject to Article VI
                        provisions, and also on private property to the extent that owners


                                              7
 Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 23 of 32 PageID #:23




                        or patrons consent thereto (pursuant to People v. Carroll, 322
                        Ill.App.3d 221 (2d Dist. 2001)).

                 3.     Plaintiffs will be allowed to carry signs during their daily vigils.
                        Signs may not be left in the parkway or on the sidewalk for more
                        than two (2) hours without any sidewalk counselors, protesters or
                        prayer vigil participants being present after which they will be
                        considered “abandoned” and subject to confiscation and disposal
                        by City of Aurora personnel. The parties agree that for all
                        stationary signs having a display space of 432 square inches or
                        more there shall be no more than one such sign per ten lineal feet
                        of parkway. For stationary signs with less than 432 square inches
                        of display space, Plaintiffs will limit themselves to a reasonable
                        number of such stationary signs in the parkway.

                 4.     No daily vigil activities will take place on the sidewalk or parkway
                        on the east side of Oakhurst Drive from the intersection of East
                        New York Street and Oakhurst Drive.

        B.       Monthly Demonstration Activities

        Plaintiffs intend to stage monthly rallies in the area near the Planned Parenthood

facility.    Plaintiffs estimate that, typically, 100 to 250 protesters participate in the

monthly protest events. The parties agree that the following guidelines shall pertain to

the staging of the monthly demonstration activities:

                 1.     Plaintiffs shall provide the City and the Aurora Police Department
                        with the planned dates for the monthly protest events.

                 2.     Plaintiffs and the City agree that the monthly protest activities shall
                        be staged on the sidewalk on both sides of East New York Street
                        and on the sidewalk and parkway on the west side of Oakhurst
                        Drive running from the intersection of East New York Street and
                        Oakhurst Drive to the southeast corner of the property on which
                        the Planned Parenthood facility is located. But plaintiffs reserve
                        the right to vary their protest activities and to conduct them on any
                        public property in the City of Aurora, subject to Article VI
                        provisions.

                 3.     Protesters will be allowed to carry signs while engaged in
                        demonstration activities on both sides of East New York Street.
                        Stationary signs will be permitted in the parkway on the west side
                        of Oakhurst Drive in an area running from the intersection of East


                                               8
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 24 of 32 PageID #:24




                  New York Street and Oakhurst Drive to the southeast corner of the
                  Planned Parenthood property and on New York Street and on Eola
                  Road on either side of the street. The parties understand that these
                  signs may be displayed for the duration of the scheduled monthly
                  demonstration event. The parties agree that for all stationary signs
                  having a display space of 432 square inches or more there shall be
                  no more than one such sign per ten lineal feet of parkway. For
                  stationary signs with less than 432 square inches of display space,
                  Plaintiffs will limit themselves to a reasonable number of such
                  stationary signs in the parkway. Any signs placed in the parkway
                  area running along the west side of Oakhurst Drive that remain on
                  display two (2) hours after all sidewalk counseling, prayer vigil
                  and protest participants have left the scene may be confiscated by
                  City of Aurora personnel.

           4.     If monthly protest activities include a presentation of “graphic
                  signs” in the East New York Street demonstration area, Fox Valley
                  Families Against Planned Parenthood representatives will display
                  large and appropriate warning signs so that parents may either
                  avoid the area or prepare their children for viewing the signs.

                  Fox Valley Families Against Planned Parenthood agree to post
                  warning signs related to “graphic signs” and have done so in the
                  past. If Fox Valley Families Against Planned Parenthood
                  reasonably cannot post warning signs, there will not be a breach of
                  the Agreement and the City of Aurora may post warning signs.

           5.     In the event that issues are raised concerning violations of the
                  City’s noise abatement code provisions, the following procedures
                  shall be followed:

                  a. liaisions representing the parties shall be contacted and
                     informed of the allegations of a violation of one or more City
                     noise abatement provisions;

                  b. liaisons representing the parties shall come to                the
                     demonstration site as promptly as reasonably possible;

                  c. the parties, through their liaisons, shall seek to reach resolution
                     of the issues that resulted in allegations of a violation of the
                     City’s noise abatement provisions;

                  d. if no agreement can be reached as a result of liaison efforts,
                     the matter will be subject of a complaint adjudicated in court,
                     where plaintiffs may also challenge the legality of said noise
                     restrictions, but no ticket or citation will be issued to the


                                        9
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 25 of 32 PageID #:25




                            alleged noise abatement       ordinance(s)    offender   at   the
                            demonstration site.

                        e. The City acknowledges that plaintiffs may call out to persons
                           entering Planned Parenthood from its parking lot to offer help
                           or otherwise to advocate for life, using the unaided human
                           voice, without violating the noise ordinance.

          C.     Demonstration Events Staged Approximately Four Times A Year

          It is Plaintiffs’ intention to stage events larger than the monthly demonstrations

approximately four times a year. These events would be advertised to attract as many

participants as possible. The following guidelines would apply to these advertised protest

events:

                 1.     Plaintiffs will notify the City as to the dates of the advertised
                        events. The notification would indicate the types of activities that
                        Plaintiffs’ intend to stage, an estimate of the number of individuals
                        expected to participate in the advertised events and the time when
                        the advertised events will begin and end.

                 2.     The advertised events will be generally staged on the sidewalks,
                        parkways and bikepaths on both sides of East New York Street
                        between Asbury Drive and Frontenac Street; both sides of Eola
                        Street between Liberty Street and McCoy Drive; and the west side
                        of Oakhurst Drive between East New York Street and the southeast
                        corner of the property where the Planned Parenthood facility is
                        located.

                 3.     Protesters will be allowed to carry signs while engaged in
                        demonstration activities. Stationary signs will be permitted in the
                        parkway on the west side of Oakhurst Drive in an area running
                        from the intersection of East New York Street and Oakhurst Drive
                        to the southeast corner of the Planned Parenthood property and on
                        New York Street and on Eola Road on either side of the street.
                        The parties understand that these signs may be displayed for the
                        duration of the scheduled demonstration event. The parties agree
                        that for all stationary signs having a display space of 432 square
                        inches or more there shall be no more than one such sign per ten
                        lineal feet of parkway. For stationary signs with less than 432
                        square inches of display space, Plaintiffs will limit themselves to a
                        reasonable number of such stationary signs in the parkway. Any
                        signs placed in the parkway area running along the west side of


                                              10
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 26 of 32 PageID #:26




                  Oakhurst Drive that remain on display two (2) hours after all
                  sidewalk counseling, prayer vigil and protest participants have left
                  the scene may be confiscated by City of Aurora personnel.

           4.     If quarterly protest activities include a presentation of “graphic
                  signs” in the East New York Street demonstration area, Fox Valley
                  Families Against Planned Parenthood representatives will display
                  large and appropriate warning signs so that parents may either
                  avoid the area or prepare their children for viewing the signs.

                  Fox Valley Families Against Planned Parenthood agree to post
                  warning signs related to “graphic signs” and have done so in the
                  past. If Fox Valley Families Against Planned Parenthood
                  reasonably cannot post warning signs, there will not be a breach of
                  the Agreement and the City of Aurora may post warning signs.

           5.     The parties recognize that the numbers of participants in the
                  advertised events may be great enough so that all demonstrators
                  may not be able to stand safely on the sidewalk and parkway on
                  the west side of Oakhurst Drive running from the intersection of
                  East New York Street and Oakhurst Drive to the southeast corner
                  of the property on which the Planned Parenthood facility is
                  located. When, in the interests of public and personal safety,
                  participants need to stand on the east sidewalk of Oakhurst Drive
                  during an advertised event, the following guidelines shall be apply:

                  a.     the determination that personal and public safety
                         considerations require that some demonstrators be allowed
                         to stand on the east sidewalk of Oakhurst Drive during an
                         advertised event shall be made by representatives of the
                         City of Aurora and the demonstrators in consultation with
                         the Aurora Police Department;

                  b.     demonstrators standing on the east side of Oakhurst Drive
                         shall not block points of ingress and egress into and out of
                         the residential area adjacent to the east side of Oakhurst
                         Drive; and

                  c.     no signs shall be posted in the parkway on the east side of
                         Oakhurst Drive by demonstrators using the sidewalk during
                         an advertised event.

           6.     Any complaints regarding eavesdropping shall be referred to the
                  DuPage County State’s Attorney’s office.       Aurora Police
                  Department officers may collect evidence and submit reports as
                  necessary as part of the referral process.


                                       11
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 27 of 32 PageID #:27




        D.     Regulation Of The Private Drive Area Adjacent To The Planned
               Parenthood Facility

        Running east to west through the shopping center is a private road that provides

ingress and egress to the shopping center. The road is adjacent to the northern boundary

of the property on which the Planned Parenthood facility is located. This road is not a

public street although it is routinely used by members of the public for non-commercial

purposes and having access from one public thoroughfare (Oakhurst) to another (Eola

Road); however, this road is a private drive subject to a cross access easement agreement.

        Plaintiffs acknowledge that disputes concerning use of the private access road by

anti-Planned Parenthood protesters and sidewalk counselors should be addressed to the

private property owners who control the thoroughfare and not the City. However, the

City agrees to take the steps necessary to ensure that a public sidewalk be constructed

along the length of the northern edge of the access road and extending from Oakhurst

Drive to the northwest corner of the Planned Parenthood property, including conditioning

plan approvals, plat approvals, and construction permit approvals on the construction of

said public sidewalk, so as to assure public safety. The parties agree that the following

principles shall apply to their interactions with one another regarding the private access

road:

               1.     The parties recognize that the access road is a private easement and
                      that the City of Aurora lacks authority to control access to this
                      private property.

               2.     The City agrees that it will not arrest anti-Planned Parenthood
                      protesters or anti-abortion counselors or prayer vigil participants
                      for trespassing on the Planned Parenthood side of the access road –
                      an area running from the west side of Oakhurst Drive to the
                      northwest corner of the property owned by Planned Parenthood –



                                           12
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 28 of 32 PageID #:28




                       absent direction from proper authority (over the private property of
                       the common areas).

               3.      On occasions where viable trespass or other complaints are raised
                       against said protesters, counselors or prayer vigil participants in
                       and about the subject property, the procedures set forth in Section
                       V will be followed. The parties understand and agree that nothing
                       in this Agreement shall proscribe a police officer from the
                       reasonable exercise of discretion in conformity with law.

               4.      In hopes of avoiding arrests and misunderstandings generally,
                       whenever a protester, counselor or prayer vigil participant requests
                       the legal ground for a particular order or request made by a
                       representative of the City, to the extent possible, that representative
                       will provide without delay such legal ground for his or her order or
                       request, whether that ground be a specific ordinance or statute or a
                       specific provision of this Agreement.

               5.      To avoid and/or minimize further disputes over whether crimes are
                       committed by any person, the City will install at the location of the
                       Planned Parenthood facility a high-resolution video camera
                       recording on a continuous basis all activities and interactions that
                       occur outdoors on or about the subject premises if any such
                       cameras are installed for law enforcement purposes at other
                       locations in Aurora, assuming that facial characteristics are blurred
                       or otherwise never disclosed to persons other than official law
                       enforcement personnel, unless and only to the extent necessary for
                       use in criminal or other judicial or administrative proceedings, so
                       as to assure that privacy rights are fully observed and protected and
                       also to protect all other rights of the parties involved.

V.     PROCEDURES FOR HANDLING LOCAL ORDINANCE PROVISION
       VIOLATIONS

       The following procedures shall be followed on the occasions in which viable

complaints of local ordinance violations are raised against anti-Planned Protesters, anti-

abortion counselors or prayer vigil participants:

       A.      If the individual against whom a complaint is raised has no serious
               criminal history, then the complaint will be treated as a local ordinance
               violation.




                                             13
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 29 of 32 PageID #:29




       B.     A complaint shall be subject to the grievance procedures set forth in
              Section III of this Agreement and no citation will be issued pending the
              outcome of the grievance process.

       C.     The liaisions and party representatives shall convene a meeting within
              seven days of the alleged ordinance violation in order to attempt to resolve
              the matters that resulted in the issuance of a complaint.

       D.     In the event that the individual against whom a complaint has been made
              decides not to subject the matter to the grievance process, then a citation
              can be issued to the individual.

       E.     If the incident that resulted in a complaint cannot be resolved through the
              grievance process, a citation can be issued against the individual against
              whom the complaint is directed; however, the individual shall not be
              subjected to handcuffing and police department arrest processing. The
              parties understand and agree that nothing in this Agreement shall proscribe
              a police officer from the reasonable exercise of discretion in accordance
              with law. Plaintiffs reserve the right to pursue any and all appropriate
              legal remedies in the event that they believe, in good faith, that Aurora is
              engaging in abusive, baseless, discriminatory or otherwise objectionable
              misuse of its arrest and prosecutorial powers.

       F.     Anti-Planned Parenthood protesters, anti-abortion counselors or prayer
              vigil participants who satisfy (A) of this section and who have been cited
              for a local ordinance violation will be subject to adjudication in the local
              forum the City uses for such matters and the City reasonably will entertain
              requests for recommendations of court supervision as sentence to be
              passed by the adjudicative authority.

       In addition, the City agrees to dismiss all charges with prejudice in the matter of

City of Aurora v. Randall Means, Kane Co. Circuit Court, No. 09-5690.

VI.    DEMONSTRATION ACTIVITIES IN RESIDENTIAL AREAS

       In Frisby v. Schultz, 487 U.S. 474, 108 S.Ct. 2495 (1988), the United States

Supreme Court addressed the issue of residential picketing and First Amendment free

speech rights. The Court found that residential streets are traditional public fora where

citizens’ free speech enjoys the greatest degree of protection. The Court concluded that

municipalities could regulate “targeted” picketing of an individual residence, but an



                                           14
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 30 of 32 PageID #:30




ordinance that banned picketing wholesale from residential streets would violate the First

Amendment. In its decision, the Frisby court recognized that the governmental interest

in protecting the well-being, tranquility and privacy of the home “is certainly of the

highest order in a free and civilized society,” and it further recognized that, from time

immemorial, streets, sidewalks and public ways in municipalities have been viewed as

traditional public fora for the full and robust exercise of fundamental freedom of speech,

assembly and free expression. 487 U.S. at 484 (quoting inter alia, Hague v. CIO, 307

U.S. 496 (1939) and Carey v. Brown, 447 U.S. 455, 471 (1980)). The Court indicated

that the First Amendment permits government to prohibit offensive speech as overly

intrusive of citizens privacy when a “captive audience” is targeted that cannot avoid the

objectionable speech, 487 U.S. at 487, which must be balanced against this nation’s

profound commitment to the principle that debate on public issues must be robust,

uninhibited and wide-open, even if sometimes unpleasantly sharp, etc. New York Times

v. Sullivan, 376 U.S. 254 (1964).

       The parties recognize the importance of balancing the Frisby court’s holding that

residential picketing other than targeted protest activities cannot be banned without

violating the First Amendment with the same court’s indication that municipalities like

the City of Aurora have an interest in and a responsibility for protecting the tranquility

and privacy of its citizens’ residences. In order to achieve a reasonable balance of these

interests, the parties adopt the following principles with regard to residential picketing:

       A.      The parties agree that protests by individuals opposed to the Planned
               Parenthood facility in Aurora can take place in any residential area of the
               City;

       B.      In order to protect citizens’ rights to enjoy privacy and tranquility in the
               privacy of their residences, plaintiffs agree to organize, promote or


                                             15
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 31 of 32 PageID #:31




               sponsor no more than four (4) protest events staged in any residential area
               during a twelve (12) month period;

       C.      Plaintiffs will not organize, promote or sponsor any residential protest
               event that will last for more than three (3) hours in order to protect
               citizens’ right to the quiet enjoyment of their property that includes the
               right to unimpeded ingress and egress;

       D.      Organizers or promoters of a residential protest event shall provide the
               City and the Aurora Police Department with at least seven (7) days notice
               of their intention to stage a residential protest event so that necessary
               preparations can be made to protect public safety; and

       E.      Organizers of a residential protest event shall post notices in the affected
               neighborhood of the expected time and location of the demonstration
               activities so that residents can plan accordingly.

VII.   LABOR DISPUTE ACT AND VIEWPOINT DISCRIMINATION

       The parties hereto recognize that to the extent that Aurora complies with the

provisions of the Illinois Labor Dispute Act, 820 ILCS 5/1, et seq., providing for

protections for the right of citizens to mount protests with respect to labor disputes, it is

plaintiffs’ contention that no less protection may be extended to anti-abortion and pro-life

protesters without said differential treatment constituting viewpoint discrimination in

violation of the First Amendment. Police Dep. of Chicago v. Mosley, 408 U.S. 92

(1972); Carey v. Brown, 447 U.S. 455 (1980); Rosenberger v. Rector and Visitors of the

University of Virginia, 515 U.S. 819 (1995). The parties will mutually strive to avoid any

issue arising in this respect, but plaintiffs necessarily reserve the right to pursue judicial

remedies for viewpoint discrimination if such issue cannot otherwise be resolved.




                                             16
Case: 1:21-cv-03031 Document #: 1 Filed: 06/06/21 Page 32 of 32 PageID #:32
